Citation Nr: 0315126	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  02-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury with degenerative joint disease, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
left knee injury with degenerative joint disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1947 to 
February 1969.   
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In his substantive appeal in July 2002, the 
veteran specifically limited his appeal to each knee.  


REMAND
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  It does not appear that the 
RO has discussed the VCAA in developing and adjudicating the 
veteran's claim.  Under the regulations, as interpreted by 
Quartuccio, VA must notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.  

Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
for these claims, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In March 2003, following the Travel Board hearing, the 
veteran submitted additional evidence consisting of a report 
from a private physician.  This submission was not 
accompanied by a written waiver of the veteran's right to 
have this evidence considered initially by the RO.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, (Fed. Cir. May 1, 2003), 
invalidated portions of VA regulations that were promulgated 
to enable the Board to conduct evidentiary development and 
decide appeals using the evidence it had obtained.  
Specifically, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the originating agency initial 
consideration or obtaining the appellant's waiver.  
  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
notification and development actions 
(including procurement of evidence and 
medical examinations/opinions) required 
to satisfy the VCAA are undertaken with 
respect to all issues on appeal.  In 
addition, the matter of the new evidence 
not reviewed by the RO should be 
appropriately addressed.  

2.  The RO should readjudicate the issues 
on appeal.  If any determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be allowed a reasonable period of 
time for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




